DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 15 is/are rejected under 35 U.S.C. 35 USC § 102(a)(1) as being anticipated by SEOB ( KR20190023787, cited from IDS dated 11/30/2020 and machine-translated on Espacenet)

Regarding claim 1. SEOB  teaches a method for controlling an electronic apparatus, the method comprising: 
obtaining a neural network model trained to detect an object corresponding to at least one class( [0025], a user-defined machine learning model); 
obtaining a user command for detecting a first object corresponding to a first class([0025], input unit that receives data or a command from a user); and 
based on the first object not corresponding to the at least one class, obtaining, by the electronic apparatus, a new neural network model based on the neural network model and information of the first object([0025], perform machine learning on the received data, and generates a user-defined machine learning model using the data through the selected machine learning algorithm).

Claims 8 and 15 recites apparatus and medium for the method of claim 1.  Since SEOB also teaches apparatus and medium([0001]), those claims are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-7, 9-14,16-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over SEOB in view of MATSUNAGA (US 20160125273, cited from IDS).
Regarding claim 2, SEOB teaches the method as claimed in claim 1.
SEOB does not expressly teach wherein the trained neural network model comprises: 
a feature extraction module configured to extract a feature value of an object; and 
a classification value obtaining module configured to obtain a classification value of the object based on the extracted feature value.
However, MATSUNAGA teaches
a feature extraction module configured to extract a feature value of an object( 112 in Fig. 1); and 
a classification value obtaining module configured to obtain a classification value of the object based on the extracted feature value( 126 in Fig. 1).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the machine learning device of MATSUNAGA for the machine learning algorithm/device in SEOP. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious to an ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 3, SEOB in view of MATSUNAGA teaches the method as claimed in claim 2, wherein:  
the obtaining the user command comprises obtaining an image of the first object( SEOB, [0039], input data is an image); and 
the obtaining the new neural network model comprises: 
obtaining a first feature value of the first object by inputting the obtained image of the first object to the feature extraction module(MATSUNAGA ,122 in Fig. 1), and 
obtaining a new classification value obtaining module based on the obtained first feature value and the classification value obtaining module(MATSUNAGA ,[0011], a classifier that categorizes a testing content to which the label is not assigned).

Regarding claim 4, SEOB in view of MATSUNAGA teaches the method as claimed in claim 3, wherein: 
the classification value obtaining module comprises a weight vector comprising a plurality of column vectors( MATSUNAGA ,equation (3)); and 
the obtaining the new classification value obtaining module comprises: 
generating a first column vector(MATSUNAGA ,XC1 in equation (4)) based on an average value of the first feature value(MATSUNAGA ,C1 in equation (4)), and 
obtaining the new classification value obtaining module by adding the first column vector as a new column vector of the weight vector(  MATSUNAGA , equation (5)).

Regarding claim 5, SEOB in view of MATSUNAGA teaches the method as claimed in claim 4, further comprising regularizing the obtained new classification value obtaining module based on a predefined regularizing function( Equation (5), (6)).

Regarding claim 6, SEOB teaches the method as claimed in claim 1. 
SEOB does not expressly teach wherein the trained neural network model is trained based on a loss function comprising a predefined regularizing function to prevent overfitting.
However, MATSUNAGA teaches
the trained neural network model is trained based on a loss function comprising a predefined regularizing function( Equation (5), (6)).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the machine learning device of MATSUNAGA for the machine learning algorithm/device in SEOP. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious to an ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 7, SEOB teaches the method as claimed in claim 1. further comprising: based on the user command being obtained, determining whether the first object corresponds to the at least one class, wherein the determining comprises: obtaining an image of the first object ( [0051], new data is entered into the current machine)
 obtaining a first feature value of the first object by inputting the image of the first object to the neural network model, and determining whether the first object corresponds to the at least one class by comparing the first feature value with a weight vector of the neural network model.
However, MATSUNAGA teaches
obtaining a first feature value of the first object by inputting the image of the first object to the neural network model, and determining whether the first object corresponds to the at least one class( equation (2)) by comparing the first feature value with a weight vector of the neural network model( equation (3)).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the machine learning device of MATSUNAGA for the machine learning algorithm/device in SEOP. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious to an ordinary skill in the art before the effective filing date of the claimed invention.
Claims 9-14,16-20  recite apparatus and medium for the method of claim 2-7.  Since SEOB also teaches apparatus and medium([0001]), those claims are also rejected.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661